Citation Nr: 0817163	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of injury to 
the lower thoracic and lumbar spine, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1973 
through December 1974. 

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  At that time, the RO denied the 
veteran's claim for a rating greater than 20 percent for his 
residuals of injury to the lower thoracic and lumbar spine.

Historically, the Board notes that the veteran was service 
connected for a low back disorder with a 10 percent 
disability rating from July 7, 1976.  By way of an October 
2000 decision, the RO granted a 20 percent disability rating 
effective from January 21, 2000.


FINDINGS OF FACT

1.  An examination is required to establish a rating greater 
than 20 percent for residuals of injury to the lower thoracic 
and lumbar spine.

2.  The veteran failed to report, without good cause, to an 
April 2007 medical examination scheduled to help evaluate his 
back.


CONCLUSION OF LAW

A rating greater than 20 percent for residuals of injury to 
the lower thoracic and lumbar spine is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.655, 
4.1, 4.3, 4.40, 4.45, § 4.71a, Diagnostic Codes 5237, 5243 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that this case was remanded in November 2006 
in an effort to obtain a VA examination in furtherance of the 
veteran's claim.  In this case, the Board determined that a 
neurological examination was needed to determine the severity 
of the veteran's intervertebral disc syndrome which was 
identified in a March 2004 examination.  Specifically, at a 
March 2004 examination with a private physician, the veteran 
complained of pain radiating from his back down his left leg, 
and the examiner diagnosed the veteran as having lumbar 
strain with intervertebral disc syndrome involving the L2-L3 
spinal nerve.  Based on this information, and other evidence 
in the record, the Board found that the disc syndrome 
identified in this March 2004 examination, had been treated 
by VA as a manifestation of the service-connected residuals 
of injury to the lower thoracic and lumbar spine.

The Board determined that a remand was necessary to afford 
the veteran a neurological examination, where the examiner 
would assess the severity of any low back intervertebral disc 
sydrome, including an assessment of whether the veteran 
experienced recurring attacks that were moderate, severe with 
intermittent relief, or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the sight of the 
diseased disc.  38 C.F.R. § 4.71a (2002).  The examiner was 
also asked to specify the total duration of incapacitating 
episodes over the past twelve months, the amount of 
limitation of motion caused by his strain with disc syndrome, 
and was asked to identify the severity of each nerve 
seemingly affected by the disc syndrome so that the radiating 
pain could be properly rated.  38 C.F.R. § 4.124a (2007).  

In this case, a Compensation and Pension (C&P) examination 
was scheduled in April 2007 to evaluate the veteran's 
residuals of injury to the lower thoracic and lumbar spine; 
however, the veteran failed to report to his scheduled 
examination.  The veteran was sent a letter in April 2007, 
which noted that he was going to be scheduled for an 
examination and that he would be notified by the medical 
center where and when to report.  This April 2007 letter 
notified him that if he failed to report for the examination, 
he must show good cause, which included but was not limited 
to illness or hospitalization of the claimant, and death of a 
family member.  See 38 C.F.R. § 3.655(a).  He was notified 
that without the examination, his claim may be denied or 
rated based on the evidence of record.  The veteran was also 
sent a second letter, notifying him of the date and time of 
his scheduled examination.  However, despite two separate 
notifications, one sent first class, and the other through 
certified mail, a report of contact dated in May 2007 shows 
that the veteran failed to report to his scheduled 
examination, and stated that as of May 2007, no response had 
been received.  In this regard, VA regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2007) (emphasis added).  In this case, the 
veteran has not provided any further explanation regarding 
his failure to report for his scheduled April 2007 VA 
examination.  In addition, a review of the claims file does 
not reflect that the veteran has contacted the AMC (or his 
service representative) and requested that he be rescheduled 
for another VA examination.  Here, because the veteran's 
failure to report is without explanation, it may be said that 
his absence from the scheduled examination was without good 
cause.  

The United States Court of Appeals for Veterans Claims has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Kowalski v. Nicholson, 
19 Vet. App. 171, 178 (2005), citing Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).

In this instance, the duty to assist has been frustrated by 
the veteran's failure to report for a VA examination needed 
to produce evidence essential to his claim.  If the veteran 
believes he is entitled to a rating greater than 20 percent 
for residuals of injury to the lower thoracic and lumbar 
spine, he must at least fulfill his minimal obligation of 
reporting for a VA medical examination when it is scheduled 
or rescheduling a missed examination in a timely fashion, 
which he has not done.

As already noted, when entitlement to an increased rating 
cannot be established without a VA examination and a 
claimant, without good cause, fails to report for such an 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).  The evidence described above illustrates how 
information necessary to ascertain the severity of the 
veteran's intervertebral disc syndrome, and information to 
determine whether the veteran experiences limitation of 
motion due to functional loss that equates to a greater 
disability than contemplated by the 20 percent rating is 
required.  Additionally, any nerve seemingly affected by 
radiculopathy could not be rated without the examination.  In 
other words, the record currently available does not show 
disability or functional impairment that equates to forward 
flexion of the low back limited to 30 degrees or less, or 
ankylosis, which is required for a rating higher than 20 
percent under Diagnostic Code 5237, or incapacitating 
episodes as defined by Diagnostic Code 5243, or more than 
moderate intervertebral disc syndrome as defined by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), or neurologic 
impairment that may be rated separate from the 20 percent 
already assigned for orthopedic manifestations.  As the 
veteran has failed to report to a VA examination without 
showing good cause, and because a higher rating may not be 
granted based on the available record, the law is dispositive 
and the Board must deny the veteran's claim.

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Although the VCAA imposes certain notice obligations on VA, 
which obligations the RO and AMC have undertaken through 
various correspondence, the salient point to be made is that 
VA's efforts to assist the veteran have been thwarted by the 
veteran's failure to appear for an examination.  In such a 
circumstance, the operative regulation (38 C.F.R. § 3.655) 
requires that a claim for an increase, such as the veteran's, 
be denied.  In other words, no further obligation exists; the 
claim is concluded by the denial mandated by § 3.655.  
Further analysis of whether VA complied with the VCAA is 
therefore not required.


ORDER

The claim for a rating greater than 20 percent for residuals 
of injury to the lower thoracic and lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


